O’Connor, J.
(dissenting in part, with whom Lynch, J., joins). Two children are involved in this case. One was born while the mother was married to a man other than the plaintiff. The other was born two years later, and 258 days after the mother’s divorce became final. Because “[t]he family unit accorded traditional respect in our society” does not “include the relationship established between a married woman, her lover and their child,” Michael H. v. Gerald D., 109 S. Ct. 2333, 2342 n.3 (1989), the plaintiff does not have a liberty interest that constitutionally entitles him to an adjudication of paternity. The court does not suggest otherwise, but instead concludes as a matter of policy, consistent with its decision in C.C. v. A.B., ante 679 (1990), that “the cases should proceed pursuant to the Probate Court’s equity jurisdiction.” Ante at 699-700. As I stated in my dissenting opinion in C.C. v. A.B., supra, I believe that the Legislature has stated the Commonwealth’s policy to be that, in the circumstances of this case, a putative father lacks standing to obtain an adjudication of paternity. This court is not free to declare conflicting policy, and therefore I do not share the view that the plaintiff should be permitted to proceed further.